Citation Nr: 1718375	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-00 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral above-the-knee amputations.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1972 to December 1975.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  No hearing was requested.    

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In September 2009, the Veteran was admitted to the Birmingham VA Medical Center (VAMC) for treatment of a urinary tract infection and pressure ulcers.  Sequential compression devices, also called pressure boots, were placed on his legs as part of treatment.  As his condition worsened, he was transferred to the Augusta VAMC in October 2009, where his legs were amputated above the knees.  In March 2015, the Board remanded his 38 U.S.C.A. § 1151 claim to obtain a medical opinion and records from the Augusta VAMC dated October 2009 to November 2009.  

The Board is required to ensure compliance with its remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The RO has only associated with the claims file Augusta VAMC records from November 2009.  A remand is warranted to obtain Augusta VAMC records for October 2009.  

Remand is also warranted to resolve a discrepancy regarding whether the Veteran's ulcers should be characterized as Stage II or Stage III upon entry at the Birmingham VAMC.  A September 26, 2009, Pressure Ulcer Assessment in the Birmingham VAMC records describes the Veteran's pressure ulcer as "Stage II . . . Sacrum/coccyx, heel right, heel left."  A September 28, 2009, Risk Assessment Screening Note in the Birmingham VAMC records describes a "[r]ight ankle with stage 3 pressure ulcer" and a "[l]eft lateral ankle with stage 2 pressure ulcer."  An Augusta VAMC entry dated November 5, 2009, contains essentially the same description as that of September 26, 2009.  A November 25, 2009, entry in the Augusta VAMC records describes a Stage III ulcer.  In addition to considering the Augusta VAMC records from October 2009, the examiner should also address the extent to which any discrepancy in characterization of the ulcer affects the opinions offered.  

Accordingly, the case is REMANDED for the following action:

1. The RO must obtain legible copies to the extent possible of the Veteran's October 2009 Augusta VAMC treatment records and associate those records with the claims file.  If these records cannot be obtained, the RO must state so.  

2. Then, the RO should submit the file to an appropriate examiner, preferably the examiner that wrote the May 2015 VA medical opinion, for an addendum opinion.  Following a review of the Veteran's records and all indicated testing results, the examiner is directed to provide a medical opinion in response to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the bilateral, above-the-knee amputations were due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA administering treatment from September 2009 to November 2009, including but not limited to the use of sequential compression devices (pressure boots);   

b. If  the bilateral, above-the-knee amputations were not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, including but not limited to the use of sequential compression devices (pressure boots), were the disabilities at least as likely as not the result of an event that was not reasonably foreseeable?  Essentially, the Board is asking if a reasonable health care provider would have considered the disability to be an ordinary risk of the treatment provided; and

c. Whether there is a discrepancy between: 

i. The September 26, 2009 VA Birmingham Pressure Ulcer Assessment note (VBMS receipt date 6/16/2010, page 219 of 227) describing the Veteran's ulcers as Stage II, 
ii. The September 28, 2009 VA Birmingham note (VBMS receipt date 6/16/2010, page 107 of 227) describing Stage III and Stage II ulcers at entry, 
iii. The VA Augusta Pressure Ulcer Assessment note describing Stage II ulcers at entry (e.g. VBMS receipt date 4/13/2015, page 234), and
iv. The VA August note describing Stage III ulcers in November 2009 (VBMS receipt date 6/16/2010, page 143 of 227).  

The examiner should explain the extent to which any discrepancy in ulcer characterization affects the answer to question 2a, the answer to question 2b, and the opinions offered in the May 2015 VA medical opinion.  

The examiner should provide a complete rationale for all opinions rendered.  In doing so, the examiner should address the Veteran's contention that his condition significantly deteriorated following use of sequential compression devices (pressure boots).  

3. After completing the requested actions, and any additional actions deemed warranted, the RO should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, provided the opportunity to respond thereto, and the case should then be returned to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

